Title: From George Washington to Major General Israel Putnam, 28 February 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head quarters. Morris Town. 28th Feby 1777

Your several favours of the 25th & 26th Inst. came to hand—The pass granted by Ld & Genl Howe to William Taylor dated the 18 Int. is of such a nature as not to afford any protection to the Vessell & Crew even on the most scrupulous Construction of the Law of Nations; and she came in so suspicious a manner, without a Flag flying, as would have justified severer treatment than mere detention—But ’tis possible that Taylor & the master of the Vessell not sufficiently informed of the practice necessarily observable in bearing Flags, or strangers to the Instances in which Protection can with propriety be granted by an Enemy—came with no ill design—I would therefore have the Vessell & hands released, being desirous to remove from our Army eve[n] the smallest Imputation of an Infringement on the sacred dignity of a Flag—Indeed I would pass over unnoticed any small deviation from the usual Line in these Cases—if not attended with danger to Us—They are to consider this early discharge as an Indulgence, which they, or any other person, must not expect a Repetition of—When the English letters, that were found onboard, come to you, please to send them to me—if of any Consequence.
Capt. Smith mistook my meaning about raising an Independt Compy. no such powers are vested in my hands—On yr recommendn I offered him a Compy in a Regt of Rangers, which he declined—I approve yr resolution of making the Militia do duty as far from their homes as conveniently can be done. I am &C.
